FILED
                             NOT FOR PUBLICATION                            MAY 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MANUEL F. MARQUES,                               No. 11-16036

               Plaintiff - Appellant,            D.C. No. 2:08-cv-00656-RLH-RJJ

  v.
                                                 MEMORANDUM *
DWIGHT NEVEN; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Roger L. Hunt, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Nevada state prisoner Manuel F. Marques appeals pro se from the district

court’s judgment dismissing his action alleging constitutional violations in

connection with a prison disciplinary conviction. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A for

failure to state a claim. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011). We

affirm.

      The district court properly dismissed without prejudice Marques’ fourth

amended complaint because Marques failed to allege facts sufficient to support his

claims. See Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009) (to avoid dismissal, a

plaintiff must allege more than “labels and conclusions” or “naked assertion[s]” in

support of his claims (citation and internal quotation marks omitted)).

      AFFIRMED.




                                          2                                   11-16036